Lewis, J.,
delivered tbe opinion.
Noggle, C. J., and Kelly, J., concurred.
Tbis is an action of replevin, brought to recover certain personal chattels. Answer, general denial and plea of property in defendant. Judgment for plaintiffs and defendant appeals. No motion for a new trial was made in tbe court below, and no exceptions taken. Tbe case was tried on its merits.
The only question before us for consideration is, whether the complaint states facts sufficient to warrant tbe judgment. Tbe defendant it seems was of tbe opinion that tbe complaint was good, as be took issue thereon and went to trial on tbe facts. While it is not, perhaps, such a complaint as we would adopt for a precedent in like cases, still we think, taking tbe facts stated as a whole, that tbe judgment is fully warranted on tbe pleadings and findings of tbe court. Tbe judgment of tbe district court is affirmed.